 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     PARAMOUNT PROMOTIONS, LLC, et al.,
 7                                                         Case No. 2:20-cv-00846-JAD-NJK
            Plaintiff(s),
 8                                                                        Order
     v.
 9                                                                   [Docket No. 24]
     STATE FARM FIRE AND CASUALTY
10   COMPANY,
11          Defendant(s).
12         Pending before the Court is a stipulation to extend the discovery cutoff and subsequent
13 deadlines by 60 days. Docket No. 24. The stipulation is predicated on a bare showing that
14 essentially reiterates the reasons provided four months ago for an extension. Compare id. at 3 with
15 Docket No. 21 at 3. While the Court is sympathetic to the challenges created by the current
16 pandemic, no showing has been made as to why discovery could not be completed during the
17 intervening four months through the exercise of reasonable diligence. See Johnson v. Mammoth
18 Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992); see also Herndon v. City of Henderson, ___
19 F. Supp. 3d ____, 2020 WL 7382766, at *8 n.14 (D. Nev. Dec. 16, 2020). Moreover, it appears
20 that the remaining discovery consists almost exclusively of a few depositions, Docket No. 24 at 3,
21 and no meaningful explanation is provided why another 60 days is needed to complete those
22 depositions. As a one-time courtesy to the parties, the Court will allow a 30-day extension.
23 Counsel must immediately discuss dates for the remaining depositions to take place before the
24 discovery cutoff set herein. Moreover, the Court is not inclined to grant any further extensions
25 absent a significant showing as to why the deadlines set herein cannot be met through the exercise
26 of reasonable diligence.
27
28

                                                    1
 1       Accordingly, the stipulation is GRANTED in part and DENIED in part. Deadlines are
 2 hereby RESET as follows:
 3       •   Amend pleadings/ add parties: closed
 4       •   Initial experts: closed
 5       •   Rebuttal experts: closed
 6       •   Discovery cutoff: June 21, 2021
 7       •   Dispositive motions: July 21, 2021
 8       •   Joint proposed pretrial order:    August 20, 2021, or 30 days after resolution of
 9           dispositive motions
10       IT IS SO ORDERED.
11       Dated: May 24, 2021
12                                                          ______________________________
                                                            Nancy J. Koppe
13                                                          United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
